Per Curiam.
The respondent, pursuant to notice, has moved for a dismissal of the appeal for want of prosecution. The judgment of conviction was entered on December 5, 1914. Subsequently an appeal was taken therefrom, and the record on appeal duly transmitted to this court. No brief has been served or filed in behalf of the appellant, and no further proceedings taken by appellant.
The record transmitted to this court consists of copies of the information, the court’s instructions, and the verdict and judgment of conviction, and a transcript of the minutes of the trial. No statement of the case has been settled. The only errors that could possibly be assigned on this appeal would have to be predicated on the record before us. In view of the serious offense of which defendant was convicted, all the members of this court have carefully examined and considered the record transmitted to this court. The minutes of the trial show that no ruling was invoked or made on any motion or demurrer; that defendant entered a plea of not guilty and was defended by able counsel ; that a verdict of guilty was returned and defendant sentenced pursuant to the verdict. The verdict and sentence are clearly unassailable; and the court’s instructions are free from prejudicial error, and eminently fair to the defendant. We are all agreed that no prejudicial error could be predicated on the record before us; and as no sufficient excuse has been shown for the failure to prosecute the appeal, the same will be dismissed.
It is so ordered'.